DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bacon, US 2019/0128030.
Regarding claims 1 and 10:
Bacon discloses a screen door (34) including a door hatch (90, 92) assembly for an aperture in the screen door, the door hatch assembly including:
a substantially round rim (112 and 82, 112 being the round portion of the rim) mountable on a periphery of the aperture;
a static member (92) mounted in the rim and configured to cover at least a first portion of the aperture; and
a hatch (90) engaged with the static member and movable over the static member to reversibly cover at least a second portion of the aperture (refer to Figs. 10 and 11).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, US 593,160.
Regarding claim 1:
Jones discloses a door hatch assembly for an aperture in a screen door, the assembly including:
a substantially round rim (B) mountable on a periphery of the aperture;
a static member (area secured by bolts D) mounted in the rim and configured to cover at least a first portion of the aperture; and
a hatch (E) engaged with the static member and movable over the static member to reversibly cover at least a second portion of the aperture.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe, US 1,340,673.
Regarding claim 1:
Roe discloses a door hatch assembly for an aperture in a screen door (the ventilator structure of Roe may be installed in a screen door or any similar planar member), the assembly including:
a substantially round rim (b) mountable on a periphery of the aperture;
a static member (a) mounted in the rim and configured to cover at least a first portion of the aperture; and
a hatch (d) engaged with the static member and movable over the static member to reversibly cover at least a second portion of the aperture.
Regarding claim 7:
Roe discloses wherein the static member and the hatch are substantially semicircular.
Regarding claim 9:
Roe discloses wherein the means to move the hatch is a plunger pin (d4) attached to an end portion of a diameter line of the hatch.

Allowable Subject Matter
Claims 8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art includes many examples of screen doors including door hatch assemblies for an aperture in the screen door as cited. Additionally, the prior art includes examples of door hatch assemblies that are substantially semi-circular as seen in Roe, US 1,340,673. However, the prior art does not provide for the specific combination of a screen door having a hatch assembly including a static member mounted in a rim and configured to cover at least a first portion of an aperture in the screen door, a hatch engaged with the static member and movable over the static member to reversibly cover at least a second portion of the aperture in the screen door, wherein both the static member and the hatch are substantially semi-circular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633